Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 11/01/2021 and 05/26/2020, have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-41, 44-46, and 48  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furui et al. (US PGPub 2014/0151079).
As to Claim 36, Furui teaches a method for displaying information of a battery pack based on a mobile terminal, the battery pack being used to supply electric energy to an electric tool (Figure 1 C), wherein the method comprises: 
establishing wireless communication with the battery pack (¶27, “following circuitry or functionality, means for wirelessly communicating with an external device, e.g., an external device that comprises a data input device, a controller (computing means) and/or a display”); 
acquiring status information of the battery pack (¶28, “be configured or adapted to store and/or display such maintenance information”; ¶33 “(iv) the available charge or charge status (remaining battery capacity) of the battery pack”); and 
displaying the status information on the mobile terminal according to the acquired status information (¶49, “wirelessly communicating with an external device, such as a base station, a workstation, a computer, a personal data assistant, a smart phone”).

As to Claim 37, Furui teaches wherein the status information of the battery pack comprises a remaining charge level of the battery pack, and the step of displaying the status information on the mobile terminal comprises: displaying the remaining charge level of the battery pack on the mobile terminal (¶33, “(iv) the available charge or charge status (remaining battery capacity) of the battery pack”; ¶51, “measuring and/or displaying and/or communicating the remaining battery capacity of the battery pack and/or the estimated number of additional power tool operations of the same type that can be performed with the remaining battery capacity”; ¶166, “the charge status and/or prediction concerning the remaining power tool operations that can be performed, or the adapter may transmit this information, e.g., wirelessly, to an external device for display”).

As to Claim 38,  Furui teaches wherein the step of displaying the remaining charge level of the battery pack on the mobile terminal comprises: representing the remaining charge level of the battery pack with a plurality of bars or with a percentage on the mobile terminal (¶¶157-162).

As to Claim 39, Furui teaches wherein the status information of the battery pack comprises at least one of the temperature of the battery pack, a quantity of times of charge or discharge, and the remaining life of the battery pack (¶¶24-26).

As to Claim 40. Furui teaches wherein the status information of the battery pack comprises 
a remaining capacity of the battery pack, the remaining capacity is a remaining operating time and/or a quantity of remaining operations of repeating operation under a working condition according to the remaining charge level of the battery pack (¶¶24-26), and the method further comprises:
acquiring, by the battery pack, load information of the electric tool connected to the battery pack during operation (¶41); 
calculating, by the battery pack, the remaining capacity of the battery pack according to the remaining charge level and the load information and transmitting the remaining capacity to the mobile terminal (¶167, “current discharge battery voltage, or partially-processed data, e.g., a value indicative of the energy output of the currently-performed power tool operation. Then, the external device may perform the necessary calculations to determine the remaining battery charge and/or the predicted number of remaining power tool operations before the battery pack requires recharging”); and
 displaying the remaining capacity on the mobile terminal (¶121; ¶138).

As to claim 41, Furui teaches wherein the status information of the battery pack comprises a remaining operating time of the battery pack, and the method further comprises: acquiring remaining charge levels of the battery pack at regular intervals; 
calculating a consumption rate of a charge level of the battery pack under a working condition, and calculating the remaining operating time of the battery pack; and displaying the remaining operating time of the battery pack on the mobile terminal (¶¶165-168; from this teaching Furui inherently must have a consumption rate calculation which are done at regular intervals to offer a “reliable prediction” as the amount of power remaining before the battery must be replaced).

As to claim 44, Furui teaches wherein the battery pack is electrically connected to the electric tool, and the method further comprises: acquiring, by the battery pack, attribute information of the electric tool; transmitting, by the battery pack, the acquired attribute information of the electric tool to the mobile terminal; and displaying the attribute information on the mobile terminal (¶¶229-231; changing of the tool parameters is analogous to the attribute information which is then transmitted to the tool which also inherently means that the attribute information must also be transmitted to the end user.  The data collected would be based upon the new attribute information; therefore “acquiring attribute information” encompasses the prior art).

As to claim 45, Furui teaches sending, by the mobile terminal, an electric tool control parameter to the battery pack; and receiving, by the battery pack, the control parameter transmitted by the mobile terminal, and transmitting the control parameter to the electric tool connected to the battery pack, for controlling the electric tool. ((¶¶131-134)

As to claim 46, Furui teaches further comprising: acquiring, by the mobile terminal, use data of the battery pack or the electric tool connected to the battery pack, and providing a user with a use recommendation according to the use data; and displaying the use recommendation on the mobile terminal (¶53; “measuring and/or displaying and/or communicating a detected discharge current and/or power tool recommendation”).

As to Claim 48, Furui teaches wherein the step of acquiring, by the mobile terminal, use data of the battery pack or the electric tool connected to the battery pack, and providing a user with a use recommendation according to the use data comprises: acquiring, by the mobile terminal, the use data of the battery pack or the electric tool connected to the battery pack, and transmitting the use data to a cloud server; and analyzing, by the cloud server, the acquired use data, providing the user with a use recommendation, and transmitting the use recommendation to the mobile terminal (¶124 teaches the use of a mobile network and “future developed wireless communication technologies” which includes cloud technologies; ¶53; “measuring and/or displaying and/or communicating a detected discharge current and/or power tool recommendation”.  Therefore, the skilled artisan would at once envisage that the power tool recommendation must be transmitted to the user through a network which inherently means that an analysis process must have been performed).

Claim(s) 50-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch et al. (US 9,466,198).
As to claim 50,  Burch method for displaying information of a battery pack, applied to a battery pack having a display component and a wireless communications component (Abstract), wherein the method for displaying information of a battery pack comprises: 
establishing wireless communication with a terminal through the wireless communications component (Column 15, lines 5-10; tracking units must inherently be able to establish a connection or less the tracking unit would be useless); and 
when it is determined that a distance from the terminal is less than or equal to a first threshold, controlling the display component to automatically display status information of the battery pack (Figure 5C and Figure 5D).

As to claim 51, Burch teaches  wherein before the establishing wireless communication with a terminal through the wireless communications component, the method further comprises: determining that the terminal is any terminal in a matching terminal list; or determining that a connection password sent by the terminal is valid (Column 31, lines 45-65).

As to claim 52, Burch teaches wherein after the establishing wireless communication with a terminal through the wireless communications component, the method further comprises: sending the status information of the battery pack to the terminal through the wireless communications component (Figure 5A).

As to claim 53, Burch teaches wherein after the establishing wireless communication with a terminal through the wireless communications component, the method further comprises: acquiring configuration information sent by the terminal; and configuring the battery pack according to the configuration information (Column 4, lines 13-53).

As to claim 54,  Burch teaches wherein after the establishing wireless communication with a terminal through the wireless communications component, the method further comprises: acquiring attribute information of an electric tool electrically connected to the battery pack; and sending the attribute information of the electric tool to the terminal (Column 7, lines 45-65; the type of tool is a clear indicator of the types of attributes information is required to be collected).

As to claim 55, Burch teaches wherein after the sending the attribute information of the electric tool to the terminal, the method further comprises: acquiring an electric tool control parameter sent by the terminal; and sending the electric tool control parameter to the electric tool electrically connected to the battery pack (Column 32 lines 5-25; if the handshake protocol is successful the battery will engage with the tool therefore setting a control parameter).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US PGPub 2014/0151079) in view of Burch (US 9,466,198).
As to claim 42,  Furui is silent as to when it is determined that the mobile terminal disconnects wireless communication from the battery pack, recording, by the battery pack, a current location and time information and transmitting the current location and the time information to the mobile terminal.
Burch teaches the mobile terminal disconnects wireless communication from the battery pack, recording, by the battery pack, a current location and time information and transmitting the current location and the time information to the mobile terminal (Figure 5D).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Burch teaches that the skilled artisan has knowledge of establishing a wireless connection to track the proper information for determining time and location of a tool.  The skilled artisan would desire to know the location of a malfunctioning tool or a battery in need of replacement making the location and time critical information.

As to claim 43,  Furui is silent presetting a safe distance between the battery pack and the mobile terminal, and when a distance between the battery pack and the mobile terminal is greater than the safe distance, outputting a prompt message through the mobile terminal.
Burch a safe distance between the battery pack and the mobile terminal, and when a distance between the battery pack and the mobile terminal is greater than the safe distance, outputting a prompt message through the mobile terminal (Figure 13).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Burch teaches that the skilled artisan has knowledge of establishing a wireless connection to track the proper information to determine the distance between different components and different tools.  Though Burch is silent as to a “safe” distance; it is obvious to the skilled artisan that tools cannot be too close to each other during operation therefore a distance between the tools may be determined (Figure 29).  Likewise if the tools are too far separated from each other like outside the established work site, this may also be deemed as not “safe” (Figure 5B).

 Claim(s) 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US PGPub 2014/0151079) in view of Dempsey et al.  (US 9,726,763).
As to claim 47,  Furui is silent further comprising: acquiring, by the mobile terminal, model or parameter information of the battery pack or the electric tool connected to the battery pack, and acquiring a purchase step of an accessory of the battery pack or the electric tool according to the model or parameter information; and displaying the purchase step on the mobile terminal.
Dempsey teaches mobile terminal, model or parameter information of the battery pack or the electric tool connected to the battery pack, and acquiring a purchase step of an accessory of the battery pack or the electric tool according to the model or parameter information; and displaying the purchase step on the mobile terminal (Figure 7; Column 8, lines 30-65; Column 9, lines 1-5).
It would be obvious to the skilled artisan at the time of applicant’s filing to combine both teachings.  Furui teaches the tracking and recording the necessary data to determine the life of the battery and other components which includes parts of the tool itself.  Dempsey teaches that a wireless connection may be established to link the user to a supplier of batteries, but the skilled artisan would find it logical to extend it to other components also.  One would be motivated to make this combination to maintain the workers productivity when the tool or battery is expected to fail and replacement parts are needed on demand.

As to claim 49, Furui is silent wherein the step of acquiring, by the mobile terminal, model or parameter information of the battery pack or the electric tool connected to the battery pack, and acquiring a purchase step of an accessory of the battery pack or the electric tool according to the model or parameter information comprises: acquiring, by the mobile terminal, the model or parameter information of the battery pack or the electric tool connected to the battery pack, and transmitting the model or parameter information to a cloud server; and analyzing, by the cloud server, an acquired model or parameter, acquiring the purchase step of the accessory of the battery pack or the electric tool, and the transmitting the purchase step to the mobile terminal.
Dempsey teaches by the mobile terminal, model or parameter information of the battery pack or the electric tool connected to the battery pack, and acquiring a purchase step of an accessory of the battery pack or the electric tool according to the model or parameter information comprises: acquiring, by the mobile terminal, the model or parameter information of the battery pack or the electric tool connected to the battery pack, and transmitting the model or parameter information to a cloud server; and analyzing, by the cloud server, an acquired model or parameter, acquiring the purchase step of the accessory of the battery pack or the electric tool, and the transmitting the purchase step to the mobile terminal (Figure 7; Column 8, lines 30-65; Column 9, lines 1-5).
It would be obvious to the skilled artisan at the time of applicant’s filing to combine both teachings.  Furui teaches the tracking and recording the necessary data to determine the life of the battery and other components which includes parts of the tool itself.  Dempsey teaches that a wireless connection may be established to link the user to a supplier of batteries, but the skilled artisan would find it logical to extend it to other components also.  One would be motivated to make this combination to maintain the workers productivity when the tool or battery is expected to fail and replacement parts are needed on demand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852